Citation Nr: 1021524	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-25 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1949 
to September 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, as support for his claim, the Veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge of the Board.  His wife was also present at the 
hearing and, although also sworn in, did not testify.  

Following the hearing, because of the Veteran's age, the 
Board advanced the appeal on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Also following the hearing, the Board held the record open 
for 30 days to give the Veteran time to obtain and submit 
additional supporting medical nexus evidence, which he did 
later in May 2010.  In an accompanying statement, he 
requested the additional evidence be directed to the Board as 
soon as possible for the Board's consideration.  And since, 
partly on the basis of this additional evidence, the Board is 
granting his claim, a waiver for the Board to initially 
consider this additional evidence (i.e., prior to the RO) is 
not needed.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).  


FINDING OF FACT

The most probative, i.e., competent and credible, medical and 
other evidence of record indicates the Veteran's bilateral 
hearing loss is at least as likely as not partly related to 
his military service - and, in particular, to excessive 
noise exposure (acoustic trauma).



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Here, though, since the Board is granting the Veteran's claim 
for service connection for bilateral hearing loss - in full, 
there is no need to discuss whether there has been compliance 
with these notice-and-duty-to-assist provisions of the VCAA.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His claim is 
being granted, regardless.

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
relevant disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence relating the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according 
to VA standards, impaired hearing only will be considered an 
actual disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of a June 2008 VA Compensation and Pension 
Examination (C&P Exam) confirms the Veteran has the required 
diagnosis of bilateral (i.e., right and left ear) 
sensorineural hearing loss.

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
70
75
85
LEFT
35
50
55
75
85

And his speech recognition scores were 36 percent in his 
right ear and 76 percent in his left ear.

Consequently, there is no disputing the Veteran has this 
claimed condition - and of sufficient severity to be 
considered a disability by VA standards according to the 
requirements of 38 C.F.R. § 3.385.

This in turn means the determinative issue is whether his 
current bilateral sensorineural hearing loss is somehow 
attributable to his military service or, instead, the result 
of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he was exposed to 
excessively loud noise (i.e., acoustic trauma) associated 
with heavy weapons and artillery fire while stationed in 
Germany with the 1st Infantry Division, 26th Infantry 
Regiment, Heavy Mortar Company.  He further asserts that, 
although his military occupational specialty (MOS) was clerk 
typist during the last year and a half of his military 
service, he also had a "heavy weapons" MOS while stationed 
in Germany.  See his October 2010 statement.

Most of the records concerning the Veteran's military service 
are missing and presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC), a military records 
repository.  When, as here, at least a portion of the service 
records are lost or missing, through no fault of the Veteran, 
VA has a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist the Veteran in 
developing the claim, and to explain the reasons and bases 
for its decision ...."  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's DD Form 214, however, is available and 
indicates a MOS of clerk typist.  It also indicates he had 2 
years and 3 months of foreign and/or sea service and that he 
received the Occupation Medal for Germany.  He has also 
submitted an October 2007 statement from a fellow 
servicemember, M.P.C., indicating he served in Germany with 
the Veteran from 1950 to 1952 and that they were assigned to 
the Heavy Mortar Company, 26th Infantry Regiment, 1st Infantry 
Division.  As well, the Veteran submitted a copy of a picture 
entitled "1951 Heavy Mortar Company Bamberg Germany."  The 
Board sees the Veteran and M.P.C. are included in this 
picture.  And so, resolving all reasonable doubt in the 
Veteran's favor concerning the conditions and circumstances 
of his service, including in Germany, the Board finds there 
is credible evidence he sustained the type of acoustic trauma 
claimed in service.  38 U.S.C.A. § 1154(a).

However, even acknowledging the Veteran has bilateral hearing 
loss and that he was exposed to excessive noise while in 
service in the manner alleged, there still must be competent 
medical evidence establishing a relationship between his 
current hearing loss disability and that noise exposure 
coincident with his military service.  See Savage, 10 Vet. 
App. at 495-97.  Moreover, although there is a heightened 
obligation to more fully explain the reasons and bases for a 
decision, when, as here, there are missing service records, 
this, alone, while indeed unfortunate, does not obviate the 
need for the Veteran to still have this medical nexus 
evidence supporting his claim by suggesting a correlation 
between his current hearing loss and military service.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, 
missing service records, while indeed unfortunate, do not 
lower the threshold for an allowance of a claim; there is no 
reverse presumption for granting a claim.  The legal standard 
for proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  
Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); 
Arms v. West, 12 Vet. App. 188, 194-95 (1999).  And, as a 
layman, the Veteran does not have the required medical 
training and expertise to provide a probative opinion, 
himself, establishing this necessary linkage.  See Savage, 
10 Vet. App. at 495-97; Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



As mentioned, the Veteran attributes the onset of his hearing 
loss to the excessive noise exposure in service.  See his 
April 2009 Statement in Support of Claim (VA Form 21-4138).  
And even as a layman, he is competent to attest to having had 
difficulty with his hearing following that noise exposure, 
both during service and during the many years since his 
discharge.  See Davidson v. Shinkseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1331 
(Fed. Cir. 2007).  However, his lay testimony concerning this 
also must be credible to ultimately have probative value.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  See also Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (indicating competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the ultimate probative value of the evidence).  

The report of the Veteran's September 1953 military discharge 
examination indicates he scored 15/15 on the whispered voice 
test and, therefore, did not have hearing loss at time of 
separation from service (at least as determined by that now 
primitive form of testing).  The fact that there is no 
indication of hearing loss at any time during his military 
service - either in the way of a relevant subjective 
complaint or objective clinical finding such as a pertinent 
diagnosis, is probative evidence against his claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).

The record also does not contain any evidence of 
sensorineural hearing loss within one year of the Veteran's 
discharge from service in September 1953.  Hence, he is not 
entitled to any presumption regarding in-service incurrence 
of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

But that said, establishing entitlement to service connection 
for bilateral hearing loss does not require that the Veteran 
have had a hearing loss disability by the standards of 38 
C.F.R. § 3.385 during service, or even as mentioned within 
the one-year presumptive period following the conclusion of 
his service for the initial manifestation of sensorineural 
hearing loss to a compensable degree.  However, a hearing 
loss disability by these standards must be currently present, 
and service connection is possible if this current hearing 
loss disability can be adequately linked to his service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes (i.e., sufficient hearing loss to satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385), and a 
medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  And so, as the record establishes the Veteran 
sustained acoustic trauma during service and has sufficient 
hearing loss currently to be considered a disability by VA 
standards, there need only be a medically sound basis upon 
which to attribute his current hearing loss disability to his 
military service in order for him to be entitled to service 
connection.  See id.

Concerning this, the Veteran has submitted an April 2008 
letter from a private audiologist, J.M.D., Au.D., which also 
included an audiogram.  According to this evidence, the 
Veteran's bilateral hearing loss is more likely than not 
attributable to noise exposure experienced during his 
military service.  This evidence further provides that, upon 
review of his case history, chronological age, previous 
hearing examinations (1999 and 2004), work history, and the 
results of his audiological exam, he has hearing loss of a 
degree and pattern commonly associated with intense noise 
exposure in both ears.

Contemporaneously in June 2008, however, the Veteran was 
provided a VA C&P Exam for an additional opinion concerning 
the nature and etiology of his hearing loss.  The report of 
that examination indicates the examiner could not provide an 
opinion as to the whether there is a relationship between the 
Veteran's current bilateral hearing loss and his military 
service without resorting to mere speculation.  In coming to 
this conclusion, the examiner explained that the earliest 
documentation of hearing loss is not until 1999 - 46 years 
after the Veteran's discharge from service.  She further 
cites an article in the medical literature indicating there 
is no scientific basis for concluding that hearing loss that 
develops 20 or 30 years later is causally related to military 
service.  As well, she indicates there is evidence of a 
possible familial component as the Veteran's twin brother is 
also hearing impaired.  She further provides that the series 
of audiograms dating from 1999 to 2008 show gradual bilateral 
hearing deterioration "which just is likely associated 
[with] presbycusis or age related hearing loss."  

Statements like this from medical professionals that are, for 
all intents and purposes, inconclusive as to the origin of a 
disorder cannot be employed as suggestive of a linkage 
between the disorder and the Veteran's military service.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993). Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility. See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit- 
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  Consequently, the Board finds the VA 
examiner's opinion is of little probative weight with respect 
to the issue of the etiology of the Veteran's bilateral 
hearing loss.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (indicating that, while the Board may not reject a 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
the Board does have the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

The Veteran also submitted another letter from Dr. J.M.D., 
dated in May 2010, also containing an audiogram.  This 
additional letter reiterates Dr. J.M.D.'s previously provided 
opinion - that the Veteran's current bilateral hearing loss 
more likely than not resulted from his exposure to acoustic 
trauma during his military service.  



Dr. J.M.D.'s opinion, in contrast to the VA examiner's 
opinion, not only provides the requisite degree of medical 
certainty, but is also well-reasoned and based on objective, 
independent review of the relevant evidence and clinical 
evaluations.  The Board realizes that Dr. J.M.D. apparently 
did not also have access to the Veteran's claims file in 
providing his favorable opinion.  However, as the Veteran's 
service records are almost entirely missing - containing 
only his discharge examination report showing no hearing loss 
and his DD Form 214, there are only these two records 
concerning his service to consider anyway.  Furthermore, 
in Kolwaski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the Veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.  In another even more recent precedent 
decision, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), 
the Court discusses, in great detail, how to assess the 
probative weight of medical opinions and the value of 
reviewing the claims file.  The Court holds that claims file 
review, as it pertains to obtaining an overview of the 
claimant's medical history, is not a requirement for 
supporting medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

And so, here, as the Board does not reject the Veteran's 
statements regarding his 
in-service acoustic trauma, but to the contrary, instead 
finds that the record supports his assertions, the fact that 
Dr. J.M.D. relied on the Veteran's statements regarding his 
history does not decrease the probative value of Dr. J.M.D.'s 
opinion because the Veteran's reported history is credible.  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006); Rucker v. Brown, 10 Vet. App. 67 (1997); and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  So, by logical 
deduction, since the Veteran's lay testimony is both 
competent and credible regarding the history of his exposure 
to loud noise during service and difficulty hearing he has 
experienced during the many years since, Dr. J.M.D.'s opinion 
that relied on this history is resultantly probative of the 
cause of the hearing loss insofar as its relationship or 
correlation with the Veteran's military service.

Dr. J.M.D.'s opinion has the proper factual foundation and is 
entitled to a lot of probative weight on this determinative 
issue of causation, especially since the VA C&P Examiner 
merely suggested other potential causes for the Veteran's 
bilateral hearing loss (namely, his age and heredity), 
without also definitively indicating these other potential 
causes were necessary the reason the Veteran developed 
bilateral hearing loss.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).  

Therefore, the Board finds the most probative, i.e., 
competent and credible, medical and other evidence of record 
indicates the Veteran's bilateral hearing loss is at least as 
likely as not partly related to his military service - and, 
in particular, to excessive noise exposure (acoustic trauma).  
So he is entitled to service connection for bilateral hearing 
loss, especially resolving all reasonable doubt concerning 
this in his favor.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


